     Case 1:20-cv-01662-AWI-SAB Document 4 Filed 12/07/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   JAMES LUEDTKE,                                      No. 1:20-cv-01662-NONE-SAB

12                        Plaintiffs,

13             v.                                        ORDER OF RECUSAL

14   DALE DROZD, et al,

15                        Defendants.

16

17             It appears to the undersigned, the district judge to whom this case is presently assigned,

18   that disqualification pursuant to 28 U.S.C. § 455(b)(5)(i) (a judge “shall recuse himself” when he

19   is a party to an action) is appropriate. The undersigned therefore recuses himself from this

20   matter.

21             The Clerk of Court is directed to assign a new district judge to the action.

22
     IT IS SO ORDERED.
23

24      Dated:       December 4, 2020
                                                             UNITED STATES DISTRICT JUDGE
25

26

27

28
                                                         1
